Citation Nr: 1202804	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-20 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine with limited motion.  

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In testimony at a hearing before the Board in October 2011, the Veteran reported that he received treatment for his service-connected back disorder at least every six months.  He also testified at a hearing before the RO in September 2009 that he receives treatment from Dr. "A-M.R."  Records from Dr. A-M.R. have not been associated with the claims file.  Moreover, there are no private treatment records dated after March 2007 associated with the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA has a statutory duty to assist the veteran in obtaining civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  These records, as well as any other pertinent private records, should be obtained and considered by the RO prior to appellate review.

Since he filed his claim for an increased evaluation in March 2006, the Veteran has been afforded relevant VA medical examinations in August 2006, July 2008, and January 2010.  In each of the reports of these examinations, the examiners stated that the claims file had not been reviewed.  In the August 2006 examination report, the examiner stated that the only documents that were reviewed were documents provided by the Veteran from Lovelace Health Plan Medical Information.  With regard to the other two examinations, the examiners stated that medical records were not reviewed.  Accordingly, these examinations are inadequate for appellate purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's medical records were not available for review and therefore, all available evidence was not considered.  Likewise, pertinent facts were neither identified nor evaluated and weighed.  The requirement for evaluation of the complete medical history of a claimed disorder operates to protect veterans against an adverse decision based incomplete or inaccurate reports and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The necessity of evaluation of the complete medical history applies not only to adjudicators, but also to examining physicians.  West v. Brown, 7 Vet. App. 70 (1994).  

Moreover, since the last examination, the Veteran testified before the Board in 2011, that he now experiences radiculopathy in his right lower extremity.  When "the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995).  

Therefore, an additional VA examination is needed to provide an accurate picture of the disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2011).

During the course of the appeal of the October 2006 rating decision, the Veteran specifically filed for a TDIUin May 2009.  The RO denied a TDIU in a November 2009 rating decision and the Veteran did not appeal that decision.  Notwithstanding the lack of appeal of the November 2009 rating decision, the Board has jurisdiction over the issue of entitlement to a total rating for compensation purposes based upon individual unemployability, as the Veteran testified before Board in 2011 that he was unable to work because of his service connected degenerative disc disease.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2007).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include records from Dr. A-M.R.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded VA neurologic and orthopedic examinations to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folder must be provided to the examiners in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  

The orthopedic examiner must conduct range of motion studies on the Veteran's service-connected back disorder.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitions.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc. due to his service-connected back disorder.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine disability.  The examiner must also provide an opinion regarding whether the veteran's complaints of pain and any demonstrated limitation of motion are supported by objective evidence of lumbosacral pathology.  

The neurology examination must determine the existence and extent of any neurological manifestations related to the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner must report any neurological complaints or findings attributable to the lumbar spine disability, including any found during any nerve conduction and/or electromyography studies conducted.  The examiner must state whether any neurological abnormalities present, including but not limited to, erectile dysfunction, bladder dysfunction, and radiculopathy to both lower extremities, are related to the service-connected degenerative disc disease of the lumbar spine.  The examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected degenerative disc disease of the lumbar spine results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  It must also be noted whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.  

A complete rationale for all requested opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examinations scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.  

4.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claims on appeal must be adjudicated, to include the issues of whether separate ratings are warranted for any neurologic disorders found that are associated with the Veteran's degenerative disc disease of the lumbar spine, and entitlement to a total rating for compensation purposes based upon individual unemployability.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

